Insofar as the prevailing opinion holds that the plaintiff was not entitled to a jury trial I dissent. It is conceivable that facts might be such that the protection of the plaintiff's rights under the contract would justify the interposition of a court of equity and the application of an equitable remedy. The plaintiff does not see such need nor present such a case and does not ask relief in equity. He seeks to recover at law an amount of money which he says has accrued under the contract and which is ascertainable by computation. He makes no complaint except that the percentage coming to *Page 93 
him has not been paid. A computation, attended so far as appears with no unusual complications, may be necessary, but not an accounting in equity; and the case which the plaintiff makes is at law for the recovery of money only. See St. P.  S.C.R. Co. v. Gardner, 19 Minn. 99 (132), 18 Am. Rep. 334; Nordeen v. Buck,79 Minn. 352, 82 N.W. 644; McPherson v. G.W. Mill. Co. 45 Cal. App. 91,187 P. 80; Smith v. Bodine, 74 N.Y. 30; Lindner v. Starin,128 A.D. 664, 113 N.Y. Supp. 201; Brown v. Corey,191 Mass. 189, 77 N.E. 838; Galusha v. Wendt, 114 Iowa, 597, 87 N.W. 512. In view of the allegations and admissions in his pleadings it may be that the plaintiff would find it difficult to recover without a reformation of the contract. He states a cause of action at law and the difficulties in his way have nothing to do with the determination of the proper tribunal for the trial.
I agree with the views expressed in paragraph 2, and this dissent is limited to the question of the right to a jury trial.